DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 31-34, 36-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strickland et al (US. Pat. App. Pub. 2006/0191548) in view of Mishra et al (US. Pat. App. Pub. 2011/0100382) and Penhasi et al (US. Pat. App. Pub. 2010/0297226).
Regarding independent claim 31, Strickland et al discloses a myriad of smokeless tobacco compositions and methods for their use and manufacture. Compositions of the Strickland et al invention may comprise those that orally disintegrate when placed inside the mouth, including those that are prepared in a multilayer fashion (see abstract and paras. [0328]) (corresponding to the claimed [a] method of making a multi-layer smokeless tobacco composition”).
	A particular tobacco composition of Strickland et al takes the form of a “tab” (or duo), which may have a tobacco or non-tobacco center (read: “core”) (see para. [0036],[0194]-[0195] and Fig. 6B). Strickland does not necessarily disclose or show that this tab core is of “substantially spherical shape”; however, in its general description of the tabs of its invention it does state that the tabs may be formed into any shape that is “known to the trade” (see para. [0152]). Further, the Mishra et al reference shows that it is known to produce smokeless tobacco compositions in the form of a sphere (see para. [0009]). Hence, it would have been obvious to one of ordinary skill in the art to have chosen this shape as the shape of the “core” of the Strickland et al tab, as such shape is known in the tobacco trade (corresponding to the claimed “providing a core material having a substantially spherical shape”).
	As stated above, Strickland et al discloses that any of its tobacco compositions (including the “tab”) may be coated in multiple layers, and expressly states that its tab may have two (read: first and second) layers which surround its core. These multiple coatings may contain the same or different compositions (see para. [0194],[0328]).  While Strickland et al does not specifically teach that the added coating layers are applied as a “powder coating material and a binder solution”, the Penhasi et al reference discloses such an application to the core of an orally disintegratable formulation. Multiple coating layers are applied to an inert core, using a dry powder layering/coating process, wherein dusting powder is applied while simultaneously spraying with a binder solution (see para. [0154],[0164). Hence, it would have been obvious to one of ordinary skill in the art have applied both the first and second layers in the modified method of Strickland et al via the dry powder coating techniques disclosed in Penhasi et al in order to receive the benefits of such a coating process - lower energy requirements, more efficient utilization of coating materials, and lower operating costs as compared to liquid-based methods (see para. [0160]) (corresponding to the claimed “applying a first powder coating material and a binder solution to the core material to form a first coating layer, and applying a second powder coating material and a binder solution to the first coating layer to form a second coating layer”).  
	Strickland et al states that the coating/layers of its compositions can be employed to impact disintegration rate wherein an outer coating layer may dissolve faster than an underlying layer. Specifically, Strickland et al teaches that one layer of its tobacco tab (read: a first (underlying) coating layer) can contain tobacco (corresponding to the claimed “the first…coating layer…comprises a tobacco material”), and another layer of the tab (read: a second (outer) coating layer) can disintegrate very rapidly (see paras. [0194],[0328].  The modified Strickland et al method differs from the instant claim in that is does not, however, state that its “outer” coating layer (or either of the two layers) “comprises an effervescent material” even though Strickland et al does envision effervescent material in its tobacco compositions (see para. [0034]) But, the Penhasi et al reference teaches the benefit of adding effervescent material to the outer coating of an orally disintegratable oral composition - which is to increase the dissolution rate of the other excipients (read: additives/substances) of the coating/layer (see para. [0144]). Hence, it would have been obvious to one of ordinary skill in the art to have added the effervescent material that Strickland et al envisioned as being a constituent of its invention to its tab composition on the outermost layer/coating in order to facilitate an enhanced dissolution rate of the materials in this layer so that said layer can disintegrate more effectively and rapidly (corresponding to the claimed “wherein one of the first and second coating layers is non-effervescent…and the other of the first and second coating layers comprises an effervescent material”).
	Regarding claims 32 and 33, the tab embodiment of the modified Strickland et al method, discussed above, does not disclose a “core” material that is a “compressible powder material and has a diameter of about 600 microns to about 3,00 microns (per claim 2), or is comprised of “microcrystalline cellulose, sugar, or salt” (per claim 3). However, the Penhasi et al reference discloses that orally disintegratable compositions may comprise a sugar or microcrystalline sphere core that is in the range of from about 80 to about 850 microns (read: in diameter) (see para. [0068],[0154]). Hence, it would have been obvious to one of ordinary skill in the art to have chosen a sugar or microcrystalline sphere, having the disclosed range of diameter, for the “core” of the tab in the modified Strickland et al method as such orally dissolving formulations, with an inert core, are already known (corresponding to the “wherein the core material comprises a compressible powder material and has a diameter of about 600 microns to about 3,000 microns” recitation of claim 32; and the “wherein the compressible powder material is microcrystalline cellulose, sugar, or salt” recitation of claim 33).
   	Regarding claim 34, as stated above, the binder solution of Penhasi et al is applied during the dry (powder) coating of the layers surrounding the “core”. Said “binder solution” includes a binder (see paras. [0058]-[0059],[0154]) (corresponding to the claimed “wherein one or both of the first and second coating layers include an additive selected from the group consisting of…binders”). 
	Regarding claim 36, Penhasi et al discloses that its “binder solution” (read: aqueous/alcohol-based solution) may comprise povidone or hydroxypropyl-cellulose (see para. [0059],[0161]) Hence, it would have been obvious to one of ordinary skill in the art to have included such substances in the binder solution of the modified Strickland et al method as such is known from the Penhasi et al reference (corresponding to the claimed “wherein the binder is an aqueous or alcohol-based solution comprising povidone or hydroxypropyl-cellulose”).  
	Regarding claim 37, as Strickland et al does not limit the number of layers on its multilayer tab core, it would have been obvious to one of ordinary skill in the art to have chosen to include additional layers, including those that are both effervescent and non-effervescent in nature, in order to provide a variety of mouth feels or tastes as the tab dissolves or disintegrates as envisioned by Strickland et al (see para. [0152]) (corresponding to the claimed “wherein one or more additional effervescent coating layers and one or more additional non-effervescent layers are applied”).
	Regarding claims 38, 40-44 and 46, Penhasi et al discloses that the effervescent material on its outer layer may comprise an acid source in the form of citric acid (read: triprotic/tricarboxylic acid), tartaric acid (read: dicarboxylic acid). It may also comprise a base source in the form of carbonate and bicarbonate salts (see paras. [0144]-[0147]). Further, Penhasi et al discloses that each of its coating layers, especially its outer effervescent layer, may also include an excipient such as a filler (see para. [0058]). It would have been obvious to one of ordinary skill in the art to have included these coating/layer materials, singly or in combination, in the modified Strickland et al method since these components are known from the Penhasi et al disclosure (corresponding to the “wherein the coating layer comprising the effervescent material comprises a carbonate material, a bicarbonate material, and acid component, one or more fillers, and optionally, a tobacco material” recitation of claim 38; the “wherein the effervescent material comprises an acid component and a base component, wherein the acid component comprises a triprotic acid and at least one additional acid” recitation of claim 40; the “wherein the triprotic acid is a tricarboxylic acid” recitation of claim 41; the “wherein the tricarboxylic acid is citric acid” recitation of claim 42; the “wherein the at least one additional acid is a dicarboxylic acid” recitation of claim 43; the “wherein the dicarboxylic acid is tartaric acid” recitation of claim 44; the “wherein the base component is a carbonate material, a bicarbonate material, or a mixture thereof” recitation of claim 46).  
Regarding claim 39, it has already been established, above, that the “first coating layer” of the modified tab contains tobacco material (and is inherently non-effervescent), and Strickland et al further discloses that the tabs can be layered in any number of ways to provide a variety of tastes, and flavorants, sweeteners and fillers can be added to the tobacco material of any of the Strickland et al tobacco compositions (see paras. [0009], [0014], [0152]). Hence, it would have been obvious to one of ordinary skill in the art to have chosen to included one or all of these materials, along with the tobacco material, in the layer that contains the tobacco material in order to further enhance the organoleptic experience of the user (corresponding to the claimed “wherein the non-effervescent coating layer comprises a tobacco material, one or more fillers, and at least one flavorant or sweetener”).
Regarding claim 45, it would have been obvious to one of ordinary skill in the art to have looked at the Penhasi et al disclosure and determined to use both citric acid and tartaric acid in the claimed ratio, after undergoing routine experimentation, in order to determine the optimal amount of acid needed to react with the base to provide for superior effervescent action of the resulting multilayered tobacco tab (corresponding to the claimed “wherein the acid component comprises a combination of a tricarboxylic acid and a dicarboxylic acid in a weight ratio of about 2:1 to about 1:2”).
Regarding claim 47, Strickland et al discloses that any of its compositions may include tobacco material in the form of tobacco extract (see para. [0023])(corresponding to the claimed “wherein the tobacco material is in the form of an extract”). 
Regarding independent claim 48, Strickland et al discloses a myriad of smokeless tobacco compositions and methods for their use and manufacture. Compositions of the Strickland et al invention may comprise those that orally disintegrate when placed inside the mouth, including those that are prepared in a multilayer fashion (see abstract and paras. [0328]) (corresponding to the claimed [a] method of making a multi-layer composition”).
	A particular tobacco composition of Strickland et al takes the form of a “tab” (or duo), which may have a tobacco or non-tobacco center (read: “core”) (see para. [0036],[0194]-[0195] and Fig. 6B). Strickland does not necessarily disclose or show that this tab core is of “substantially spherical shape”; however, in its general description of the tabs of its invention it does state that the tabs may be formed into any shape that is “known to the trade” (see para. [0152]). Further, the Mishra et al reference shows that it is known to produce smokeless tobacco compositions in the form of a sphere (see para. [0009]). Hence, it would have been obvious to one of ordinary skill in the art to have chosen this shape as the shape of the “core” of the Strickland et al tab, as such shape is known in the tobacco trade (corresponding to the claimed “providing a core material having a substantially spherical shape”).
	As stated above, Strickland et al discloses that any of its tobacco compositions (including the “tab”) may be coated in multiple layers, and expressly states that its tab may have two (read: first and second) layers which surround its core. These multiple coatings may contain the same or different compositions (see para. [0194],[0328]).  While Strickland does not specifically teach that the added coating layers are applied as a “powder coating material and a binder solution”, the Penhasi et al reference discloses such an application to the core of an orally disintegratable formulation. Multiple coating layers are applied to an inert core, using a dry powder layering/coating process, wherein dusting powder is applied while simultaneously spraying with a binder solution (see para. [0154],[0164). Hence, it would have been obvious to one of ordinary skill in the art have applied both the first and second layers in the modified method of Strickland et al via the dry powder coating techniques disclosed in Penhasi et al in order to receive the benefits of such a coating process - lower energy requirements, more efficient utilization of coating materials, lower operating costs as compared to liquid-based methods (see para. [0160]) (corresponding to the claimed “applying a first powder coating material and a binder solution to the core material to form a first coating layer, and applying a second powder coating material and a binder solution to the first coating layer to form a second coating layer”).  
	Strickland et al states that the coating/layers of its compositions can be employed to impact disintegration rate wherein an outer coating layer may dissolve faster than an underlying layer. Specifically, Strickland et al teaches that one layer of its tobacco tab (read: a first (underlying) coating layer) can contain tobacco material - which Strickland et al discloses can be a tobacco extract (corresponding to the claimed “the first…coating layer…comprises a tobacco extract”), and another layer of the tab (read: a second (outer) coating layer) can disintegrate very rapidly (see paras. [0023], [0194],[0328].  The modified Strickland et al method differs from the instant claim in that is does not, however, state that its “outer” coating layer (or either of the two layers) “comprises an effervescent material” even though Strickland et al does envision effervescent material in its tobacco compositions (see para. [0034]) But, the Penhasi et al reference teaches the benefit of adding effervescent material to the outer coating of an orally disintegratable oral composition - which is to increase the dissolution rate of the other excipients (read: additives/substances) of the coating/layer (see para. [0144]). Hence, it would have been obvious to one of ordinary skill in the art to have added the effervescent material that Strickland et al envisioned as being a constituent of its invention to its tab composition on the outermost layer/coating in order to facilitate an enhanced dissolution rate of the materials in this layer so that said layer can disintegrate more effectively and rapidly (corresponding to the claimed “wherein one of the first and second coating layers is non-effervescent…and the other of the first and second coating layers comprises an effervescent material”).
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strickland et al (US. Pat. App. Pub. 2006/0191548) in view of Mishra et al (US. Pat. App. Pub. 2011/0100382) and Penhasi et al (US. Pat. App. Pub. 2010/0297226) - as evidenced by Ouabbas et al (“Modifications of powders properties by dry-coating: some examples of process and products characteristics”).
Regarding claim 35, the modified Strickland et al method fails to explicitly teach “a particle size of both the first and second powder coating materials is in the range of about 10 to about 100 microns”; however, Ouabbas et al discloses that, in a dry coating process, it is well-established that particles of the size ranging from 0.1 - 50 microns are applied to considerably larger-sized particles to create composite materials in various application areas (see abstract). Hence, it follows that the powder coating materials applied in the Penhasi et al dry coating process meet the claimed particle size limitations (corresponding to the claimed “wherein the particle size of both the first and second powder coating materials is in the range of about 10 to about 100 microns”). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE W. MAYES/         Examiner, Art Unit 1747